Citation Nr: 9932286	
Decision Date: 11/16/99    Archive Date: 11/29/99

DOCKET NO.  98-04 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for fracture, right 
tibia and fibula, with minimum angulation, currently 
evaluated as 10 percent disabling


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from November 1982 to November 
1985.

The current appeal arose from a November 1997 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama.  The RO denied entitlement to an 
increased evaluation for residuals of a fracture of the right 
tibia and fibula, with minimum angulation.

The veteran provided testimony before the undersigned Member 
of the Board of Veterans' Appeals (Board) at the RO in August 
1999, of which a transcript is of record.  [Tr.]  


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (the Court) or additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Initially, the Board finds that the appellant's claim for an 
increased evaluation for his right tibia and fibula 
disability is well-grounded within the meaning of 38 U.S.C.A. 
§ 5107.  That is, the claim is a plausible one.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990). 

In general, an allegation of increased disability is 
sufficient to establish a well grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The veteran's assertions concerning the severity of 
his right tibia and fibula disability (that are within the 
competence of a lay party to report) are sufficient to 
conclude that his claim for an increased evaluation for that 
disability is well grounded.  King v. Brown, 5 Vet. App. 19 
(1993).  Accordingly, there is an obligation to assist in the 
development of evidence in the case.

As to conclusions reached on any given medical issue to 
include a determination with regard to such things as degree 
or extent of functional impairment of a disability, etc., the 
Court has repeatedly admonished that VA cannot substitute its 
own judgment or opinion for that of a medical expert.  See, 
i.e., Colvin v. Derwinski, 1 Vet. App. 171 (1991).

The Court has also held that a determination with regard to 
the assignment of specific ratings must be made upon a review 
of the entire evidentiary record including thorough and 
comprehensive examinations that are representative of the 
entire clinical picture.  Brown v. Brown, 5 Vet. App. 413 
(1993).  

The Court has also held that where the evidence does not 
adequately evaluate the current state of the condition, VA 
must provide a new examination.  Olsen v. Principi, 3 Vet. 
App. 480, 482 (1992) (Citing Proscelle v. Derwinski, op. cit. 
). 

On VA examination in May 1998, the veteran described the 
inservice injury, postservice injuries and treatment.  He 
continued to have complaints of pain and swelling of the 
right knee and right ankle.  




The examiner concluded that the veteran had residuals, open 
fracture, right tibia and fibula with slight angulation; 
history of right knee injury, status post arthroscopic 
excision of torn anterior cruciate ligament; partial medial 
lateral meniscectomy; status post repeat arthroscopy with 
partial medial lateral meniscectomy with shaving of condylar 
defects; and status post arthroscopic debridement.  

The examiner opined that pursuant to DeLuca provisions 
[DeLuca v. Brown, 8 Vet. App. 206 (1995)], the veteran was 
felt to have pain in the right tibia with prolonged periods 
of weight-bearing, and that there was some discomfort on 
range of motion testing of the right knee.  

The Board notes that in rating musculoskeletal disabilities, 
and as noted by reference to case citations in the prior 
Board remand, the Court has implemented certain guidelines.  
The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain or due to 
flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59 (1999).  
Johnson v. Brown, 9 Vet. App. 7 (1997); DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).  The examinations upon which the 
rating decisions are based must adequately portray the extent 
of functional loss due to pain "on use or due to flare-
ups."  DeLuca

Thus, in this context, although the recent VA examination 
acknowledged the tenets of DeLuca, the findings did not fully 
address the requirements thereof.

The Court also held in Hicks v. Brown, 8 Vet. App. 417 (1995) 
that once degenerative arthritis is established by X-ray 
evidence, there are three circumstances under which 
compensation may be available for service-connected 
degenerative changes: 


(1) where limitation of motion of a joint 
or joints is objectively confirmed by 
findings such as swelling, muscle spasm 
or satisfactory evidence of painful 
motion, and that limitation of motion 
meets the criteria in the diagnostic code 
or codes applicable to the joint or 
joints involved, the corresponding rating 
will be assigned thereunder; 

(2) where the objectively confirmed 
limitation of motion is not of sufficient 
degree to warrant a compensable rating 
under the code or codes applicable to the 
joint or joints involved, a rating of 10 
percent will be assigned for each major 
joint or joints affected "to be 
combined, not added"; and 

(3) where there is no limitation of 
motion, a rating of 10 percent or 20 
percent, depending upon the degree of 
incapacity, may still be assigned if 
there is X-ray evidence of the 
involvement of 2 or more major joints or 
2 or more minor joint groups.  

In addition, Diagnostic Code 5003 is to be read in 
conjunction with 38 C.F.R. § 4.59 (1999), and it is 
complemented by a separate regulation, 38 C.F.R. § 4.40 
(1999), which relates to pain in the musculoskeletal system.  

Finally, the Court noted that "Diagnostic Code 5003 and 38 
C.F.R. § 4.59 deem painful motion of a major joint or groups 
caused by degenerative arthritis that is established by X-ray 
evidence to be limited motion even though range of motion may 
be possible beyond the point when pain sets in". 

The provisions of 38 C.F.R. § 4.10 relate to functional 
impairment, in pertinent part, as follows:  




The basis of disability evaluations is 
the ability of the body as a whole, or of 
the psyche, or of a system or organ of 
the body to function under the ordinary 
conditions of daily life including 
employment.  Whether the upper or lower 
extremities, the back or...[etc.] are 
affected, evaluations are based upon lack 
of usefulness, of these parts or systems, 
especially in self-support.  This imposes 
upon the medical examiner the 
responsibility of furnishing, in addition 
to the etiological, anatomical, 
pathological, laboratory and prognostic 
data required for ordinary medical 
classification, full description of the 
effects of disability upon the person's 
ordinary activity. In this connection, it 
will be remembered that a person may be 
too disabled to engage in employment 
although he or she is up and about and 
fairly comfortable at home or upon 
limited activity.  [emphasis added].

The provisions of 38 C.F.R. § 4.40 relate to functional loss 
as it specifically impacts the musculoskeletal system as 
follows:

Disability of the musculoskeletal system 
is primarily the inability, due to damage 
or infection in parts of the system, to 
perform the normal working movements of 
the body with normal excursion, strength, 
speed,  coordination and endurance.  It 
is essential that the examination on 
which ratings are based adequately 
portray the anatomical damage, and the 
functional loss, with respect to all 
these elements.  

The functional loss may be due to absence 
of part, or all, of the necessary bones, 
joints and muscles, or associated 
structures, or to deformity, adhesions, 
defective innervation, or other 
pathology, or it may be due to pain, 
supported by adequate pathology and 
evidenced by the visible  behavior of the 
claimant undertaking the motion.  
Weakness is as important as limitation of 
motion, and a part which becomes painful 
on use must be regarded as seriously 
disabled.  A little used part of the 
musculoskeletal system may be expected to 
show evidence of disuse, either through 
atrophy, the condition of the skin, 
absence of normal callosity or the like.

And the provisions of 38 C.F.R. § 4.45 relate to the joints: 

As regards the joints the factors of 
disability reside in reductions of their 
normal excursion of movements in 
different planes.  Inquiry will be 
directed to these considerations: 

(a) Less movement than normal (due to 
ankylosis, limitation or blocking, 
adhesions, tendon-tie-up, contracted 
scars, etc.). 
(b) More movement than normal (from flail 
joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.). 
(c) Weakened movement (due to muscle 
injury, disease or injury of peripheral 
nerves, divided or lengthened tendons, 
etc.). 
(d) Excess fatigability. 
(e) Incoordination, impaired ability to 
execute skilled movements smoothly.
(f) Pain on movement, swelling, deformity 
or atrophy of disuse.  

Instability of station, disturbance of 
locomotion, interference with sitting, 
standing and weight-bearing are related 
considerations.  For the purpose of 
rating disability from arthritis, the 
shoulder, elbow, wrist,  hip, knee, and 
ankle are considered major joints; 
multiple involvement of the 
interphalangeal, metacarpal and carpal 
joints of the upper extremities, the 
interphalangeal, metatarsal and tarsal 
joints of the lower extremities, the 
cervical vertebrae, the dorsal vertebrae, 
and the lumbar vertebrae, are considered 
groups of minor joints, ratable on a 
parity with major joints.  The 
lumbosacral articulation and both 
sacroiliac joints are considered to be a 
group of minor joints, ratable on 
disturbance of lumbar spine functions.

In sum, the VA examinations of the veteran for VA purposes 
still do not include all required and specific findings 
relative to the requirements set forth in DeLuca, and 38 
C.F.R. §§ 4.40, 4.45 and 4.59.

Furthermore, at the hearing held in August 1999, the veteran 
submitted statements from two individuals associated with him 
at the post office where he worked.  Both indicated that in 
the prior 5 years, the veteran had had to take significant 
amounts of leave and other protective measures due to his 
right knee and leg problems.  The veteran testified at the 
hearing in detail about the problems his right leg caused him 
at work delivering the mail.  He described weakness, 
something akin to instability, and problems with steps and 
other circumstances with which he had to deal in that job.  
This clearly reflects considerable daily impact on his 
occupational capacities. 

In that regard, the Court has held that a veteran is entitled 
to a professional assessment of the impact of the service-
connected disability on his ability to work.  See, i.e., 
Friscia v. Brown, 8 Vet. App. 90 (1995). 

Pursuant to VA's duty to assist the veteran in the 
development of facts pertinent to his claim under 38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.103(a) (1999), the Board 
is deferring adjudication of the appellate issue pending a 
remand of the case to the RO for further development as 
follows:

1.  The RO should contact the veteran and 
request that he identify all medical care 
providers, VA and non-VA, inpatient and 
outpatient, who may possess additional 
evidence pertaining to the treatment of 
his right knee disability.  After 
obtaining any necessary authorization or 
medical releases, the RO should obtain 
and associate with the claims file 
legible copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
secure all outstanding VA treatment 
records.

2.  After appropriate release from the 
veteran, and in keeping with the 
statements from his two work associates 
submitted at the 1999 hearing, the RO 
should request certification from his 
employer, the U.S. Postal Service, as to 
time taken from work due to disability.

3.  The RO should then arrange for a VA 
orthopedic examination of the veteran by 
an orthopedic surgeon or other available 
appropriate specialist.  Any further 
indicated special studies should be 
conducted.  





The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner is to 
evaluate all facets of the veteran's 
right knee disability.  Specifically, 
this should include:

(a) In specific, numeric nominal degrees 
of arc figures, all active and passive 
ranges of motion in all pertinent planes 
in accordance with regulatory criteria 
and guidelines;

(b) Comment on the functional 
limitations, if any, caused by all facets 
of the appellant's service-connected 
disability in light of all pertinent 
regulations and judicial guidelines; 

(c) To what extent, measured in specific 
terms, does the service-connected right 
tibia and fibula disability cause 
weakened movement, excess fatigability, 
and incoordination, and if so, can the 
examiner comment on the severity of these 
manifestations on the ability of the 
appellant to perform average employment 
in any civil occupation, specifically the 
U.S. Postal Service?  If the severity of 
these manifestations can not be 
quantified, the examiner must so 
indicate.



(d) With respect to subjective complaints 
of pain, the examiner is requested to 
specifically comment on whether pain is 
visibly manifested on movement of the 
joints, the presence and degree of, or 
absence of, muscle atrophy attributable 
to the service-connected disability, the 
presence or absence of changes in 
condition of the skin indicative of 
disuse due to the service connected 
disability, and/or the presence or 
absence of any other objective 
manifestation that would demonstrate 
disuse or functional impairment due to 
pain attributable to the service 
connected disability.  

(e)  What is the nature of arthroscopic 
scar(s) disability, i.e., are they or are 
they not adherent, tender, disfiguring or 
in any manner functionally limiting, and 
if so to what degree.   

(f)  What is the exact degree and impact 
of shortening of the right lower 
extremity?

(g)  What is the impact of any other 
otherwise not contemplated symptoms on 
the veteran's ability to function 
adequately in an occupational setting. 

Included in this, as noted above, must be 
a clear-cut and comprehensive assessment 
of any impact by the disability 
regardless of the means of such impact, 
i.e., misuse, disuse, postural tilting, 
limp, pain, instability, atrophy, etc.  
Any opinions expressed must be 
accompanied by a complete rationale.




4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998). 

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
an increased evaluation for fracture, 
right tibia and fibula with minimum 
angulation, with application of all 
pertinent criteria discussed earlier.  
The RO should also document its 
consideration of the applicability of the 
criteria pursuant to 38 C.F.R. 
§ 3.321(b)(1) (1999).

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

